DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Response to Amendment
Applicant's amendment filed on 3/3/2021 has been entered.  Claims 1, 9, 10, and 20 have been amended.  Claims 1-3 and 5-20 are still pending in this application, with claims 1, 9, and 20 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, Claims 1, 9, and 20 all now claim “two light source assemblies” and also claim “two light source assemblies” later in each claim.  It is unclear as to whether these two light source assemblies are in fact referring to the same light source assemblies, different light source assemblies, or a combination thereof.  The claims which depend therefrom are further complicated as to which light source assemblies are in fact being referred to.  As best understood, these limitations are referring to the same light source assemblies.
All claims are rejected below as best understood.

Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US 8,312,212, hereinafter Mayer).

In regards to claim 1, Mayer discloses in Figures 5 and 6, an electrical connector (26) mounted on an installation foundation (at least indirectly at location indicated in Fig. 6), comprising: a base (80) comprising a bottom wall (80 at 94) and two side walls (any two of the four perimeter walls of 80, see Fig. 5), the two side walls being on two sides of the bottom wall (see Fig. 5), and the bottom wall and the two side walls defining a receiving channel (for reception of ends of 12 and 14 therein as illustrated in Fig. 6), wherein the base (80) comprises a fixed right angle structure (about x-y-z- axes, see Fig. 5) with opposing ends facing in two directions (positive x-direction and negative x-direction respectively, see Fig. 5), and the fixed right angle structure (about x-y-z- axes, see Fig. 5) connects two light source assemblies (12 and 14) that extend to the two directions wherein the two light source assemblies extending to the two directions (positive x-direction and negative x-direction respectively, see Fig. 5) form an angle in between (180 degrees) and the angle is set according to an actual requirement (that which is visualized in Fig. 5); a first printed circuit board (94) fixed on the base (see Fig. 5), the first printed circuit board (94) and the receiving channel being respectively located at two sides of the bottom wall (on opposing sides of 80, see Figs 5 and 6), wherein the first printed circuit board (94) comprises at least two protruding conductive terminals (86, 88 and 90, 92) and a positioning hole corresponding to a positioning protrusion (one of 96, 98 and 100, 102, see Fig. 5) disposed on the bottom wall (see Fig. 5); and a plurality of first conductive terminals (86, 88 and 90, 92) electrically connected to the first printed circuit board and extending through the bottom wall of the base into the receiving channel (Col. 8 lines 16-27, see Fig. 5).

In regards to claim 2, Mayer discloses in Figures 5 and 6, the plurality of first conductive terminals comprise two sets of first conductive terminals (86, 88 and 90, 92), the two sets of first conductive terminals are respectively located at two ends of the first printed circuit board (see Fig. 5, one set for connecting each light fixture 12, 14 respectively, see Fig. 6)).

In regards to claim 3, Mayer discloses in Figures 5 and 6, a lower surface of the bottom wall is provided with a receiving slot for receiving the first printed circuit board (see Fig. 5, perimeter walls of 80 provide for insertion of 94 therein), and the electrical connector further comprises a pressure plate (82), the pressure plate is connected to the base (via 84) and fixes the first printed circuit board to the base (see Fig. 5).

In regards to claim 5, Mayer discloses in Figures 5 and 6, at least two corresponding pairs of first fixture blocks (end blocks of 12 and 14 respectively, see Fig. 6) are inwardly provided on the two side walls (within walls of 26 when installed as illustrated in Fig. 6).

In regards to claim 6, Mayer discloses in Figures 5 and 6, at least one of the two side walls is provided with a first positioning rib extending inwardly (see rib on snap component on wall of 80 Fig. 5.

In regards to claim 7, Mayer discloses in Figures 5 and 6, the electrical connector (26) further comprises a connecting member (22, 24), two connecting portions (96, 98 and 100, 102) are further provided on two sides of the bottom wall (see Fig. 5), a first through hole is provided in at least one of the two connecting portions (Col. 8 lines 16-27, see Fig. 5), and the connecting member (22, 24) passes through 

In regards to claim 8, Mayer discloses in Figures 5 and 6, the base (80) is snap-fitted with the pressure plate (with 82 snap fitted via snap shown in Fig. 5).

In regards to claim 9, Mayer discloses in Figures 5 and 6, a luminaire assembly (Fig. 6), comprising: a base (80) comprising a bottom wall (80 at 94) and two side walls (any two of the four perimeter walls of 80, see Fig. 5), the two side walls being on two sides of the bottom wall (see Fig. 5), and the bottom wall and the two side walls defining a receiving channel (for reception of ends of 12 and 14 therein as illustrated in Fig. 6), wherein the base (80) comprises a fixed right angle structure (about x-y-z- axes, see Fig. 5) with opposing ends facing in two directions (positive x-direction and negative x-direction respectively, see Fig. 5), and the fixed right angle structure (about x-y-z- axes, see Fig. 5) connects two light source assemblies (12 and 14) that extend to the two directions wherein the two light source assemblies extending to the two directions (positive x-direction and negative x-direction respectively, see Fig. 5) form an angle in between (180 degrees) and the angle is set according to an actual requirement (that which is visualized in Fig. 5); a first printed circuit board (94) fixed on the base (see Fig. 5), the first printed circuit board (94) and the receiving channel being respectively located at two sides of the bottom wall (on opposing sides of 80, see Figs 5 and 6), wherein the first printed circuit board (94) comprises at least two protruding conductive terminals (86, 88 and 90, 92) and a positioning hole corresponding to a positioning protrusion (one of 96, 98 and 100, 102, see Fig. 5) disposed on the bottom wall (see Fig. 5); a plurality of first conductive terminals (either of 86, 88 and 90, 92) electrically connected to the first printed circuit board and extending through the bottom wall of the base into the receiving channel (Col. 8 lines 16-27, see Fig. 5); and a light source assembly (12, 14) detachably 

In regards to claim 10, Mayer discloses in Figures 5 and 6, the two light source assemblies are electrically connected by one electrical connector (one of 22, 24).

In regards to claim 11, Mayer discloses in Figures 5 and 6, the electrical connector (22, 24) includes three electrical connectors (three of four instances of 22, 24), the three electrical connectors are respectively located at a junction of the two light source assemblies (see Fig. 6) and two ends of the two light source assemblies (ends of 12, 14) which have been assembled (see Fig. 6).

In regards to claim 12, Mayer discloses in Figures 5 and 6, the light source assembly comprises a pedestal (end surface of 12, 14 22, 24 therein, see Fig. 6), an end cover (82) and a second conductive terminal (either of 22, 24), the end cover seals the end of the pedestal (such being the case when installed, see Figs. 5 and 6), the second conductive terminal is received in the end cover (see Fig. 6), and the second conductive terminal is electrically connected with the first conductive terminal (Col. 8 lines 16-27).

In regards to claim 15, Mayer discloses in Figures 5 and 6, the luminaire assembly further comprises an interface assembly (26), the interface assembly (26) and the light source assembly are simultaneously 

In regards to claim 16, Mayer discloses in Figures 5 and 6, the interface assembly (26) comprises a lower cover (80) and a third conductive terminal (other of 22, 24) received in the lower cover (see Fig. 6), and the third conductive terminal is electrically connected with the first conductive terminal (86, 88 and 90, 92 are electrically connected with (22, 24) via the connection of 12 and 14, see Fig. 6, Col. 8 lines 16-27).

In regards to claim 19, Mayer discloses in Figures 5 and 6, the luminaire assembly is a wall washer light assembly (the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of Mayer was considered capable of performing the cited intended use of a wall washer light assembly).

In regards to claim 20, Mayer discloses in Figures 5 and 6, a luminaire assembly (Fig. 6, Col. 3 lines 46-65, Claim 5 embodiment utilizing a third lighting fixture and two electrical connectors), comprising: two electrical connectors (two instances of 26, Col. 3 lines 46-65, Claim 5) each comprising: a bottom wall (80 at 94) and two side walls (any two of the four perimeter walls of 80, see Fig. 5), the two side walls being on two sides of the bottom wall (see Fig. 5), and the bottom wall and the two side walls defining a receiving channel (for reception of ends of 12 and 14 therein as illustrated in Fig. 6), wherein the base (80) comprises a fixed right angle structure (about x-y-z- axes, see Fig. 5) with opposing ends facing in two directions (positive x-direction and negative x-direction respectively, see Fig. 5), and the fixed right .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Lo et al. (US 2010/0279539, hereinafter Lo).
In regards to claims 13 and 17, Mayer fails to disclose or fairly suggest the first conductive terminal is a copper pin, the second conductive terminal is a copper pin, and the third conductive terminal is a copper pin.
Lo teaches in Par. [0126], “The connector pins are made of electrically conductive material (such as copper, steel, or copper clad steel).”
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize copper as the material of the conductive terminals of Mayer, such being a notoriously well-known material known for its electrical conductivity.  Further, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

In regards to claim 14, Mayer teaches in Figures 5 and 6, a second terminal hole (66, 68) corresponding to the second conductive terminal (22, 24) is provided at a bottom of the end cover (see Fig. 6), and the first conductive terminal is inserted into the second conductive terminal through the second terminal hole (see Fig. 6, Col. 8 lines 16-27).

.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now Claims 1-3, 5-12, 15, 16, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Mayer, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the fixed right angle structure connects two light source assemblies that extend to the two directions wherein the two light source assemblies extending to the two directions form an angle in between and the angle is set according to an actual requirement and the first printed circuit board comprises at least two protruding conductive terminals and a positioning hole corresponding to a positioning protrusion disposed on the bottom wall.
In response to applicant’s arguments the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Mayer indeed the fixed right angle structure (about x-y-z- axes, see Fig. 5) connects two light source assemblies (12 and 14) that extend to the two directions wherein the two light source assemblies extending to the two directions (positive x-direction and negative x-direction respectively, see Fig. 5) form an angle in between (180 degrees) and the angle is set according to an actual requirement (that which is visualized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896